Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species IV, claims 1-14, in the reply filed on 3 March 2021 is acknowledged.
However, claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claim 3 includes limitations that were not disclosed as belonging to the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein the first and second elongated aperture are equidistantly disposed from each other”.   It is unclear how these two objects can be equidistant from each other, when this term generally defines a distance to a third location/object.  For the purposes of examination, it has been assumed that this limitation means the apertures are located 180 degrees apart on the body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 10-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al. (US 2011/0170969 A1).
Regarding claim 1, Novak et al. discloses a hole saw 10 comprising: a cylindrical body 12 with an outer wall extending along an axis of rotation X from a cap end 16 to a cutting end 14, the cutting end including a plurality of cutting teeth 14; an elongated aperture 18 disposed along the outer wall of the cylindrical body that is configured to receive a tool for removing one or more plugs from within the cylindrical body, the 
Regarding claim 2, Novak et al. discloses wherein the first slot portion includes an upper wall (at 20A) and a lower wall (at 22) that are substantially parallel with the cap end (at least a portion of the lower wall at 22 is substantially parallel with the cap end).
Regarding claim 4, Novak et al. discloses wherein the first slot portion, the second slot portion, and the third slot portion are connected via respective upper walls and lower walls (as seen in figure 1 and defined in the rejection of claim 1).
Regarding claim 6, Novak et al. discloses wherein the first, second, and third slot portions have a width that is substantially the same (widths W1 and W2 may both be about 0.25 inch).
Regarding claim 7, Novak et al. discloses wherein the first, second, and third slot portions have different widths the length or width of each fulcrum may not be the same from fulcrum to fulcrum or aperture to aperture, see paragraph [0037]).
Regarding claim 8, Novak et al. discloses wherein the first angle is between 50.2 degrees and 51.2 degrees (angle A is preferably in the range of 35 to 60 degrees, such that the claimed range is encompassed by this range).
Regarding claim 10, Novak et al. discloses wherein the elongated aperture 18 is a first elongated aperture; and the hole saw further comprises a second elongated aperture 18 similar to the first elongated aperture, wherein the first and second elongated aperture are equidistantly disposed from each other (the apertures may be located about 180 degrees apart, see paragraph [0022]). 
Regarding claim 11, Novak et al. discloses wherein the cap end 12 includes: a main aperture 128 centrally located at the axis of rotation; and a plurality of holes 130 circumferentially arranged about the axis of rotation.
Regarding claim 13, Novak et al. discloses wherein each tooth 14 of the plurality of cutting teeth is defined by a leading edge and a trailing edge (as seen in figure 1).
Regarding claim 14, Novak et al. discloses wherein the teeth 14 are disposed continuously around a circumference of the cutting end (as seen in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Novak et al.
Regarding claim 5, Novak et al. discloses the invention substantially as claimed, except Novak et al. does not disclose wherein a distance between an upper wall of the third slot portion and the cap end is no greater than 0.2 inches.  However, it would have been an obvious matter of design choice to make the different portions of the device of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  In this case, hole saws made having different cutting diameters would have different distances between the upper wall of the third slot portion and the cap end, such that it would have been obvious for certain sizes of this collection of hole saws to have this distance less than 0.2 inches.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. in view of Skeem et al. (US 6,817,936).
Regarding claim 12, Novak et al. discloses the invention substantially as claimed, except Novak et al. does not disclose wherein the plurality of cutting teeth are coated with an abrasive coating.  Skeem et al. teaches the use of a hole saw 81 comprising a plurality of teeth 83 that are coated with layers of abrasive grains 85 for the purpose of .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        5 March 2021